department of the treasury internal_revenue_service commerce street dallas tx tax exempt and division date date government entities badge number contact telephone number contact address legend org organization name xx date number release date employer_identification_number address address person to contact org address certified mail dear this is a final adverse determination_letter as to your exempt status under sec_501 of the internal_revenue_code your exemption from federal_income_tax under sec_501 of the code is hereby revoked effective january 20xx our adverse determination was made for the following reasons organizations described in sec_501 and exempt under sec_501 must be both organized and operated exclusively for exempt purposes you have failed to produce documents or otherwise establish that you are operated exclusively for exempt purposes and that no part of your net_earnings inures to the benefit of private shareholders or individuals you failed to respond to repeated reasonable requests to allow the internal_revenue_service to examine your records regarding your receipts expenditures or activities as required by sec_6001 sec_6033 and the regulations there under our records also indicate you have not filed an annual return on form_990 since the year ended december 20xx sec_6033 provides that with certain exceptions every organization_exempt_from_taxation under a shall file an annual return contributions to your organization are no longer deductible effective january 20xx since your exempt status has been revoked you are required to file form_1120 u s_corporation income_tax return for all years beginning on or after january 20xx income_tax returns for subsequent years are to be filed with the appropriate service_center identified in the instructions for those returns it is further determined that your failure_to_file a written appeal constitutes a failure to exhaust your available administrative remedies however if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia before the ninety-first 91st day after the date that this determination was mailed to you contact the clerk of the appropriate court for rules for initiating suits for declaratory_judgment to secure a petition form write to the following address please understand that filing a petition for a declaratory_judgment under sec_7428 will not delay the processing of subsequent income_tax returns and assessment of any taxes due you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access you tax information and can help you get answers you can call and ask for the taxpayer_advocate assistance or you can contact the advocate from the site where this issue was determined by writing to taxpayer_advocate assistance cannot be used as substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determination nor extend the time fixed by law that you have to file a petition in court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling this letter should be kept within your permanent records if you have any questions please contact the person whose name and telephone number are shown above sincerely nanette m downing director eo examinations enclosures publication internal_revenue_service department of the treasury te_ge division s market st hq-7600 san jose ca taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax date date org address certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings please sign and return the enclosed form_6018 consent to proposed adverse action we will send you a final modification or revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter rev catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely nanette m downing acting director eo examinations enclosures publication publication report of examination letter rev catalog number 34809f form 886-a row date explanations of items name of taxpayer org tax identification_number ein 20xx year period ended schedule number or exhibit legend org organization name state state president president xx date address address city city issue is org an organization exempt from tax under sec_501 of the internal_revenue_code facts internal_revenue_service irs records show that org hereinafter the organization was incorporated in state on october 20xx and received exemption under internal_revenue_code irc sec_501 and advance_ruling as a public charity under sec_170 in june 20xx the organization’s last filed information_return form_990 was for the year ending december 20xx the said form_990 reported that organization provided temporary housing to over people in 20xx that the organization’s president described also as executive director leases a facility to the organization and that the board approved the lease as in the best interest of the program under the guidelines of the state dept of social services the form_990 part v-a officers-attachment reported that the president is president and his address is address city state the form was signed by president board president on november 20xx see exhibit a pertinent pages of form_990 on november 20xx irs sent organization letter and forms information document requests idr no through along with publication your rights as a taxpayer the letter notified the organization that the irs plans an examination of the books_and_records and requested to have the records listed on the attached forms available for review an attached letter explained that organization could not be reached by phone and that phone messages and the letter to organization's officer requesting to call the irs were not answered the attached letter explained that every exempt_organization needs to keep records of its activities and operations and provide them to irs upon request in order to retain its exemption and asked to bring the records on december 20xx pincite 00am to irs’ office of the tax exempt entities division te_ge located at address city the letter requested to contact the irs promptly to confirm the audit appointment the information irs requested from organization on the enclosed forms was a information about the activities including e minutes of meetings of the board and the statement of officers filed form 886-a department of the treasury-internal revenue service page -1- schedule number or exhibit form 886-a rev date name of taxpayer org tax identification_number ein 20xx year period ended explanations of items e e e e e publicity materials given to the public contracts to which the organization was a party in year 20xx for rental contracts organization had in 20xx to provide the names of the landlord s and disclosure of the relationship of the landiord s with any board members and provide the information used by the board at the time the contracts were signed to ensure the organization’s rental deals were set at fair_market_value and in the best interest of organization in comparison with rental deals that organization could have obtained from unrelated parties information who lived in the organization’s leased properties in 20xx information about affiliated organizations that shared officers or directors with organization in 20xx-20xx b financial information for year 20xx including e e e books of account for 20xx including cash receipts and cash disbursements bank statements and check register and information for checks paid in year 20xx records substantiating disbursements of dollar_figure or more that organization paid in 20xx c information about other federal returns organization had to file in 20xx d information about amendments to organization's articles of incorporation if applicable although the letter was delivered and postal tracer provided by the u s postal service usps attached herein as exhibit b shows that organization receives mail at the address noted on the letter no response was received from the organization and its officers failed to contact the irs as requested to confirm the scheduled audit appointment further the requested information and the records specified were not delivered to irs office on december 20xx as requested on january 20xx the irs sent a follow up letter to organization and asked to contact the irs by january 20xx to confirm the re-scheduled examination date of january 20xx to be held at irs te_ge office located at address city was advised that every organization which is tax-exempt needs to keep records of its activities and operations and provide them to irs upon request in order to show it is qualified to retain its tax exemption further the organization form 886-a department of the treasury-internal revenue service page -2- schedule number or exhibit form 886-a rev date explanations of items name of taxpayer org tax identification_number ein 20xx year period ended organization declined to respond to irs’ follow up letter on january 20xx the irs received postal tracer that stated no such address’ in reply to irs request to confirm if the address reported on said form_990 for the organization’s president president at address city state is where his mail is currently delivered see exhibit c law sec_501 of the internal_revenue_code provides for exemption from taxation for organizations organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur athletic competition or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations states that an organization will be regarded as ‘operated exclusively’ for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1 c -1 d ii of the income_tax regulations states that an organization is not organized or operated exclusively for one or more of the purposes specified unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_6001 of the code provides that every person liable for any_tax imposed by the code or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe sec_6033 of the code provides except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe form 886-a department of the treasury-internal revenue service page -3- schedule number or exhibit form 886-a rev date name of taxpayer org tax identification_number ein explanations of item sec_12 20xx year period ended sec_1_6001-1 of the regulations in conjunction with sec_1_6001-1 provides that every organization exempt from tax under sec_501 of the code and subject_to the tax imposed by sec_511 on its unrelated_business_income must keep such permanent books or accounts or records including inventories as are sufficient to establish the amount of gross_income deduction credits or other matters required to be shown by such person in any return of such tax such organization shall also keep such books_and_records as are required to substantiate the information required by sec_6033 sec_1_6001-1 of the regulations states that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law sec_1_6033-1 of the regulations provides that every organization which has established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 revrul_59_95 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provisions of sec_6033 of the code and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status taxpayer's position the organization has yet to submit its position government's position the government contends that the internal_revenue_code clearly states that organizations exempt under sec_501 must establish that they are not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholder of the organization or persons controlled directly or indirectly by such private interests reg c -1 d ii form 886-a department of the treasury-internal revenue service page -4- form 886-a rev date name of taxpayer org tax identification_number ein explanations of item sec_12 20xx year period ended schedule number or exhibit further in accordance with the above cited provisions of the code and regulations under sec_6001 and sec_6033 organizations recognized as exempt from federal_income_tax must meet certain reporting requirements these requirements relate to the retention and submission of records sufficient to determine whether such entity is operated for the purposes for which it was granted tax-exempt status and to determine its liability for any unrelated_business_income_tax see also reg sec_1_6033-1 as described above the internal_revenue_service asked organization to provide specific information about its actual activities that proves it conducted charitable activities during the year ending december 20xx and to show it is qualified for tax exemption under sec_501 but organization declined to provide the information conclusion it is the irs' position that org failed to substantiate that it is qualified for exemption under sec_501 of the internal_revenue_code accordingly the organization's exempt status should be revoked effective january 20xx form_1120 returns should be filed for the tax periods ending december 20xx and forward subsequent returns are due no later than the day of the month after the end of organization’s tax_year returns should be sent to the following mailing address form 886-a department of the treasury-internal revenue service page -5-
